Citation Nr: 0804347	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from June 1965 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran submitted a notice of 
disagreement in March 2004 and other documents, which 
included information that requires additional attempts to 
develop the evidence.  Therefore, the Board finds that remand 
is warranted.

The Board observes as a preliminary matter that the veteran 
was not provided with information, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), about 
the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
The RO should provide the veteran with such notification.  As 
part of this notice, the veteran should also be informed that 
he can submit alternate sources of evidence, such as "buddy 
statements," in support of his claimed in-service stressors.
 
The veteran contends in this case that his PTSD is related to 
service, and in particular, to events he purportedly 
experienced while serving with the Army in the Republic of 
Vietnam.  Service personnel records (SPRs) associated with 
the claims file show that the veteran was stationed in the 
Republic of Vietnam from May 16, 1966 to May 15, 1967, and 
attached to "U051 647th QMCo (PetrlOp)."  The veteran's DD-
214 Form identified his military specialty as "56C2L," or 
petrol storage specialist.  The veteran was awarded the 
National Defense Service Medal, Vietnam Campaign Medal, 
Parachutist Badge, and Expert Rifleman Badge.  The veteran's 
service medical records (SMRs) revealed no pre-service or in-
service treatment for any psychiatric disorder, nor was any 
psychiatric disorder noted upon discharge from service. 

In a VA psychiatry assessment dated September 2003, the 
veteran reported frequent nightmares approximately once per 
week in which he recalled traumatic events from his service 
in Vietnam.  The veteran indicated that the nightmares 
involved watching a sergeant in Vietnam commit suicide and 
watching fellow soldiers in his unit die in front of him as a 
result of a grenade attack.  The examiner prescribed 
medication, encouraged the veteran to decrease his alcohol 
intake, and diagnosed the veteran as having anxiety disorder, 
rule out PTSD.

The Board notes that the veteran was afforded a VA PTSD 
consultation in November 2003.  The veteran stated that he 
had weekly nightmares and combat-related intrusive thoughts, 
and that his PTSD was related to combat trauma, including (1) 
witnessing a sergeant commit suicide, (2) witnessing a truck 
explosion which reportedly killed "several" soldiers, and 
(3) nearly being accidentally shot in the head by a fellow 
soldier.  The veteran also stated that he "sat with someone 
dying," encountered mines and booby traps, saw dead bodies, 
and flew over a combat zone.  However, the Board notes that 
he was unable to provide any specific information, such as 
dates or locations, about these incidents.  The examiner 
diagnosed the veteran as having chronic, delayed-onset PTSD 
as well as polysubstance dependence and alcohol abuse.  

The Board notes that the veteran provided additional 
information about his claimed in-service stressors in the 
March 2004 notice of disagreement.  In particular, the 
veteran indicated that he was assigned to the "647 QM Co 
(Petrol Op) in Cam Ranh Bay, Vietnam between 1966 and 1967."  
The veteran identified his in-service stressors as follows: 
an incident in which a grenade was thrown "in a truck close 
to me and I personally witnessed people flying in the air," 
and watching a fellow soldier commit suicide.  The veteran 
was unable to provide any specific information, such as dates 
or locations, about these incidents.

Treatment notes from R. Lawrence, Adjustment Counselor, of 
the Jacksonville, Florida Vet Center dated December 2004 
reveal that the veteran sought care for irritability, 
insomnia, and intrusive thoughts related to his service in 
Vietnam.  The veteran recounted that he was stationed in 
Vietnam during 1966 with the 647th Quartermasters Company.  
His military specialty was truck driver, and the veteran 
stated that he delivered gasoline to various locations in 
Vietnam.  

In the course of these duties, the veteran indicated that he 
was an eyewitness to traumatic events.  Specifically, the 
veteran noted that he watched a child throw a grenade into a 
truck.  The subsequent explosion purportedly killed three or 
four individuals in his unit.  The veteran also reported 
being an eyewitness to the suicide of a Puerto Rican sergeant 
who "blew his head off."  The Board notes that the veteran 
identified a location where the suicide allegedly occurred.  
However, this information was written illegibly in the 
treatment note.  The veteran also reported being subjected to 
"enemy fire" on numerous occasions during service.  The 
examiner diagnosed the veteran as having PTSD.  

Before the claim is readjudicated on remand, the RO should 
once again contact the veteran and request that he provide 
specific information, including the approximate month and 
year, within a two month period, as well as locations, which 
would allow VA to attempt to corroborate his alleged in-
service stressors.  The veteran should also be informed that 
absent such specific information, VA is not obligated to 
continue its search to corroborate the veteran's alleged 
stressors in this instance.

In January 2008, the Board notes that the veteran's 
representative submitted an informal hearing presentation in 
connection with the current claim.  The representative 
indicated that the veteran's PTSD was related to the 
following in-service stressors: (1) watching a sergeant 
commit suicide by "blowing his head off," and (2) watching 
a grenade explode in front of him which killed several 
soldiers.  The representative also stated that the veteran 
engaged in combat.  However, the Board points out that there 
is no evidence of record, aside from the veteran's own 
statements, which would show that veteran engaged in combat. 

Additionally, the Board notes the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a veteran obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from December 2, 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

The letter should also inform the veteran 
that he can submit alternate sources of 
records, such as "buddy statements" in 
support of his claim.  "Buddy 
statements" refer to letters or other 
correspondence from other veterans who 
served with the veteran in this case. Such 
service "buddies" may be able to 
corroborate the veteran's in-service 
stressors. 

The RO should also once again ask the 
veteran  to provide information specific 
enough to allow VA to corroborate the 
veteran's alleged stressors.  In 
particular, the veteran should furnish the 
approximate month and year, within a two 
month period, as well as location of the 
alleged stressors and names of individuals 
involved.  The veteran should be informed 
that it is to his benefit to provide as 
specific dates as possible.  Absent 
specific information that could be used to 
corroborate the veteran's alleged 
stressors, the veteran should be informed 
that VA is not obligated to continue its 
search for such information.

2.  After the above development is 
complete, the RO should then prepare a 
letter asking the United States Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information, 
including unit histories and operations 
reports of the"76th Engr Co Maint" from 
May 16, 1966 to July 23, 1966, and the 
"U051 647th QMCo (PetrlOp)," from July 
24, 1966 to May 15, 1967, that might 
corroborate the veteran's alleged 
stressors in service.  If indicated by the 
JSRRC, the RO should contact the National 
Personnel Records Center (NPRC) and/or the 
National Archives and Records 
Administration (NARA).  

3.  The RO should also contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records that are dated from December 2, 
2005 to the present.  All efforts to 
obtain these records should be fully 
documented, and the VA medical facilities 
should provide a response if all of the 
records have already been provided.  VA 
will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.  The 
RO should also attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

4.  After the above development is 
completed and if there is at least one 
objectively confirmed stressor (or 
sufficient evidence of combat such that a 
stressor does not need to be independently 
verified), the RO should also make 
arrangements with an appropriate VA 
medical facility for the veteran to be 
examined by a VA psychiatrist in order to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
psychiatrist.  The psychiatrist should 
note in the examination report that the 
claims folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by 
the psychiatrist should be conducted at 
this time, and included in the examination 
report.

If the psychiatrist concludes that the 
veteran meets the criteria for a PTSD 
diagnosis, the psychiatrist is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and 
specifically, to a confirmed stressor.  
(Note: only a confirmed stressor, or a 
combat stressor not needing to be 
independently verified, can serve as a 
viable basis for the diagnosis).  The 
psychiatrist must provide a complete 
rationale for any stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



